Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-13, 15-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language in the following claims is not clearly understood:
The term "difficulty" in claim 2 is a relative term which renders the claim indefinite.  The term "difficulty" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As per claims 9 and 6, they have the same deficiency as claim 2 above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-9, 11, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane US Pub 2019/0027237 (hereafter McFarlane) in view of Snow US Pub 2019/0356733 (hereafter Snow).

Reference McFarlane was cited in the previous office action.

As per claim 1, McFarlane teaches the invention substantially as claimed including a system, comprising: a processor; a memory on which are stored machine readable instructions 
determine a current computational load for a blockchain peer from among the plurality of the blockchain peers; and assign new tasks to the plurality of nodes based on the current computational load determined for the blockchain peer (para[0035-0036], node uses data aggregator to determine one or more active nodes to send transaction, data aggregator maintain processing load status from each active node, and distribute additional transactions (new tasks) based on  load balancing all of the available active nodes (distribute transaction to relatively idle nodes)).
McFarlane does not explicitly teach determine a current computational load based on a frequency at which the blockchain peer solves a blockchain block hash.
However, Snow teaches determine a current computational load based on a frequency at which the blockchain peer solves a blockchain block hash (para[0020-0025, 0031, 0051-0053, 0056-0057], entity 28 sends transaction to entity server having a software app, which hashes its private data into the private blockchain, and the load of the entity server having the app and cyptocoinage (blockchain node) is determined based on the number of transactions per second (rate/frequency), and the rate is used by the blockchain load balancing mechanism to determine how the multiple blockchain 20a-c share, consume or monopolize the processing capabilities of the data layer server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Snow’s teaching to McFarlane’s invention in order 

As per claim 2, McFarlane and Snow teach the system of claim 1, and Snow teaches wherein the processor is further configured to determine the current computational load for the blockchain peer based on a difficulty of the blockchain block hash (para[0048], determines the load of the blockchain when the private blockchains requiring heavy or abnormally large use of the data layer server).

As per claim 4, McFarlane teaches wherein the instructions are further to cause the processor to balance the new tasks among the plurality of blockchain peers based on respective current computational loads determined for the plurality of blockchain peers (para[0035-0036], node uses data aggregator to determine one or more active nodes to send transaction, data aggregator maintain processing load status from each active node, and distribute additional transactions (new tasks) based on  load balancing all of the available active nodes (distribute transaction toe relatively idle nodes)).

As per claim 8, it is a method claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 9, it is a method claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 11, it is a method claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 15, it is a non-transitory computer readable medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 16, it is a non-transitory computer readable medium claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 18, it is a non-transitory computer readable medium claim of claim 4 above, thus it is rejected for the same rationale.


Claim 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane in view of Snow, and further in view of Leung et al. US Pub 2019/0303363 (hereafter Leung).

Leung was cited in the previous office action.

As per claim 3, McFarlane and Rae teach the system of claim 1, but they do not explicitly teach wherein the instructions are further to cause the processor to assign more tasks a block chain peer that solves blockchain blocks at a faster frequency than are assigned to another blockchain peer that solves blockchain blocks at slower frequency.
However, Leung teaches the processor to assign more tasks a block chain peer that solves blockchain blocks at a faster frequency than are assigned to another blockchain peer that solves blockchain blocks at slower frequency (para[0038, 0091-0093, 0101], each blockchain ledger server node associates with a computation speed and mining success rate for solving the mathematical problem with hash functions, and the one or more processors are arranged to assign the mining task to one or more ledger server nodes with weighting indicating the highest computation speed and/or mining success rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Leung’s teaching to McFarlane and Snow’s invention in order to provide a method for operating a blockchain network in an energy efficient, secure, scalable and reliable manner (para[0009-0010]).

As per claim 10, it is a method claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 17, it is a non-transitory computer readable medium claim of claim 3 above, thus it is rejected for the same rationale.

Claim 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane in view of Snow, and further in view of Min et al US Pub 2017/0235607 (hereafter Min).

Reference Min was cited in the previous office action.

As per claim 5, McFarlane and Snow teach the system of claim 1, but they do not explicitly teach wherein the instructions are further to cause the processor to determine if unassigned tasks require a high input/output (I/O) commitment. 
However, Min teaches the instructions are further to cause the processor to determine if unassigned tasks require a high input/output (I/O) commitment (para[0085-0090], FIG. 6, determine if the task is I/O intensive, and select a node that has free (idle processing unit) capacity (under loaded that have no current workload)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Min’s teaching to McFarlane and Snow’s invention in order to provide a method to assign and process I/O intensive tasks efficiently by determining whether the task is an I/O intensive task, and assigning the task to the local node that has free capacity to process the task where the local node has I/O devices directly connected (para[0008, 0013]).

As per claim 6, Min teaches the instructions are further to cause the processor to assign the tasks that require the high I/O commitment to the under-loaded nodes that have no 

As per claim 12, it is a method claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 13, it is a method claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 19, it is a non-transitory computer readable medium claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 20, it is a non-transitory computer readable medium claim of claim 6 above, thus it is rejected for the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.